[fifthamendmenttotermloan001.jpg]
Exhibit 10.10 Execution Version AMENDMENT NO. 5 AND WAIVER TO LOAN AND SECURITY
AGREEMENT AMENDMENT NO. 5 AND WAIVER TO LOAN AND SECURITY AGREEMENT, dated as of
June 29, 2020 (this “Amendment”), is by and among Forbes Energy Services LLC, a
Delaware limited liability company (the “Borrower”), the Guarantors listed on
the signature pages hereto, the Lenders party hereto, and Wilmington Trust,
National Association, as agent for the Secured Parties under the Loan Agreement
(as defined below) (the “Agent”). W I T N E S S E T H : WHEREAS, the Borrower,
the Guarantors (together with the Borrower, the “Loan Parties”), the Lenders and
the Agent are parties to financing arrangements pursuant to which the Lenders
have made and may make loans and advances and provide other financial
accommodations to the Borrower as set forth in the Loan and Security Agreement,
dated as of April 13, 2017, by and among the Loan Parties, the Lenders and the
Agent (as amended, restated, supplemented or otherwise modified from time to
time, including pursuant to this Amendment, the “Loan Agreement”); and WHEREAS,
subject to the conditions set forth herein, the Lenders party hereto,
constituting the Required Lenders, are willing to consent to amendments and
provide a waiver to the Loan Agreement as set forth in this Amendment. NOW,
THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows: 1. Definitions. Unless otherwise defined herein, capitalized
terms or matters of construction defined or established in the Loan Agreement
shall be applied herein as defined or established therein. 2. Amendments to Loan
Agreement. (a) Section 1.02 of the Loan Agreement is hereby amended by adding
the following definition: “Subordinated Notes Indenture” means the Indenture,
dated as of March 4, 2019, between Parent, as issuer, and Wilmington Trust,
National Association, as trustee, with respect to the 5.00% Subordinated
Convertible PIK Notes due 2020 issued thereunder. (b) The first sentence of
Section 9.08 of the Loan Agreement is hereby amended and restated in its
entirety as follows: To the extent delivery of monthly financial statements is
required under the Revolving Loan Agreement, furnish Agent and each Lender
within thirty (30) days after the end of each month (or, if such due date is not
a Business Day, then on the next Business Day), an unaudited balance sheet of
Loan Parties and their Subsidiaries on a consolidated and consolidating basis
and unaudited statements of income of Loan Parties and their Subsidiaries on a
consolidated and consolidating basis reflecting results of operations 22032667



--------------------------------------------------------------------------------



 
[fifthamendmenttotermloan002.jpg]
from the beginning of the fiscal year to the end of such month and for such
month, prepared on a basis consistent with prior practices and complete and
correct in all material respects, subject to normal and recurring year-end
adjustments that individually and in the aggregate are not material to the
business of Loan Parties or their Subsidiaries, and subject to the absence of
footnotes. (c) Section 10.08 of the Loan Agreement is hereby amended and
restated in its entirety as follows: Any default under any documents,
instruments or agreements to which any Loan Party or any Subsidiary of any Loan
Party is a party or by which any of its properties is bound, relating to any
Indebtedness (other than the Obligations and the obligations under the
Subordinated Notes Indenture) individually or in aggregate in excess of
$500,000, which default continues for more than the applicable cure period, if
any, with respect thereto; provided that, notwithstanding the foregoing, no
Event of Default shall occur under this Section 10.08 as a result of a default
under the Revolving Loan Agreement due to the expiration of the March 2020
Revolving Loan Temporary Waiver after the end of the March 2020 Revolving Loan
Temporary Waiver Period; 3. Waiver. The Lenders party hereto, constituting the
Required Lenders, hereby waive (a) the requirements of Section 6.02 of the Loan
Agreement with respect to property taxes of the Loan Parties that have become
due during the fiscal year ending December 31, 2020 but have not yet been paid
(the “Tax Payment Default”), effective at the time such taxes became due and
payable (and for the avoidance of doubt, such waiver shall continue to apply to
the requirements of Section 6.02 of the Loan Agreement for all unpaid amounts
related to the Tax Payment Default) and (b) the failure to comply with the
requirements to provide notice of any Default or Event of Default in respect of
the Tax Payment Default. 4. Representations and Warranties. Each Loan Party
represents and warrants to the Agent and the Lenders party hereto as follows:
(a) this Amendment has been duly executed and delivered by each Loan Party, and
is a legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its terms, except as enforcement may
be limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally;
and (b) the execution, delivery and performance of this Amendment and the
transactions contemplated hereunder (i) are all within each Loan Party’s limited
liability company or corporate powers, as applicable, (ii) have been duly
authorized by such Loan Party, (iii) are not in contravention of law or the
terms of such Loan Party’s certificate of formation, limited liability company
agreement, certificate of incorporation, by-laws or other applicable constituent
documents or of any material agreement or undertaking to which such Loan Party
is a party or by which such Loan Party is bound and (iv) will not materially
conflict with nor result in any material breach in any of the provisions of or
constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of such Loan Party under the provisions of
any agreement or instrument to which such Loan Party or its property is a party
or by which it may be bound. 2 22032667



--------------------------------------------------------------------------------



 
[fifthamendmenttotermloan003.jpg]
5. Acknowledgments by Guarantors. Each Guarantor hereby expressly and
specifically ratifies, restates and confirms the terms and conditions of the
Guarantee in favor of the Agent and the Lenders and its liability for all of the
obligations under the Guarantee by such Guarantor, and all other obligations,
liabilities, agreements and covenants thereunder. Each Guarantor, by its
signature below, hereby acknowledges, confirms and agrees that the Guarantee
executed by the Guarantors, guaranteeing the payment and performance of the
Borrower as set forth in the Guarantee and all other obligations, liabilities,
agreements and covenants thereunder, is in full force and effect as of the
Amendment Effective Date. 6. Conditions Precedent. This Amendment shall be
effective upon the satisfaction of each of the following conditions precedent on
the date hereof (the “Amendment Effective Date”): (a) Amendment. The Agent shall
have received this Amendment duly executed and delivered by an authorized
officer of each of the parties hereto; (b) Expenses. The Agent shall have
received all reimbursable expenses of the Agent (including fees, disbursements
and expenses of its counsel) invoiced to date in accordance with the Loan
Agreement; (c) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Agreement and any
Other Document to which it is a party, and each of the representations and
warranties contained in any certificate, document or financial or other
statement furnished at any time under or in connection with the Loan Agreement
or any Other Document shall be true and correct in all material respects
(without duplication of any materiality qualifiers already set forth therein) on
and as of such date as if made on and as of such date, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (without duplication of any materiality
qualifiers already set forth therein) on and as of such earlier date), subject
to (i) with respect to Section 5.04 of the Loan Agreement, the exclusion of
property taxes subject to the Tax Payment Default, and (ii) with respect to
Section 5.08(a) of the Loan Agreement, the assumption that the Loan Parties are
able to refinance or otherwise satisfy the obligations under the Loan Agreement
on or prior to the maturity thereof; and (d) No Default. After giving effect to
this Amendment, no Event of Default or Default shall have occurred and be
continuing on the Amendment Effective Date, or would exist after giving effect
to the transactions described in this Amendment on the Amendment Effective Date.
7. General. (a) Effect of this Amendment. Except as expressly provided herein,
no other consents, waivers, changes or modifications to the Loan Agreement or
any Other Documents (together, the “Loan Documents”) are intended or implied,
and in all other respects the Loan Documents are hereby specifically ratified,
restated and confirmed by all parties hereto as of the date hereof. To the
extent of conflict between the terms of this Amendment and the other Loan 3
22032667



--------------------------------------------------------------------------------



 
[fifthamendmenttotermloan004.jpg]
Documents, the terms of this Amendment shall control. The Loan Agreement shall
be read and construed as one agreement with this Amendment. (b) Governing Law.
This Amendment shall be governed by and construed in accordance with the laws of
the State of New York applied to contracts to be performed wholly within the
State of New York, without regard to conflicts of laws principles. (c) Binding
Effect. This Amendment shall bind and inure to the benefit of the respective
successors and permitted assigns of each of the parties hereto. (d)
Counterparts, etc. This Amendment may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile or email transmission shall be deemed to be an original signature
hereto. (e) Direction. The Lenders party hereto, constituting the Required
Lenders, hereby direct the Agent to execute and deliver this Amendment, and, by
their execution below, each of the undersigned Lenders agrees to be bound by the
terms and conditions of this Amendment. [Signature Pages Follow] 4 22032667



--------------------------------------------------------------------------------



 
[fifthamendmenttotermloan005.jpg]
[Signature Page to Amendment No. 5 and Waiver to Term Loan Agreement]



--------------------------------------------------------------------------------



 
[fifthamendmenttotermloan006.jpg]
[Signature Page to Amendment No. 5 and Waiver to Term Loan Agreement]



--------------------------------------------------------------------------------



 
[fifthamendmenttotermloan007.jpg]




--------------------------------------------------------------------------------



 
[fifthamendmenttotermloan008.jpg]
LENDERS ASCRIBE III INVESTMENTS LLC By:_____________________________ Name:
Lawrence First Title: Chief Investment Officer and Managing Director [Signature
Page to Amendment No. 5 and Waiver to Term Loan Agreement]



--------------------------------------------------------------------------------



 
[fifthamendmenttotermloan009.jpg]
LENDERS SOLACE FORBES HOLDINGS LLC By: Solace Capital Partners LP
By:_____________________________ Name: Naeem Arastu Title: Managing Director
[Signature Page to Amendment No. 5 and Waiver to Term Loan Agreement]



--------------------------------------------------------------------------------



 